 In the Matter ofCHRYSLERCORPORATION,EVANSVILLE ORDNANCE PLANTandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT&AGaI-CULTUr,AL IMPLEMENTWORKERSOF AMERICA, LOCAL UNIONNo. 211,AFFILIATED WITH THE.C. I.O.Case No. R-4765.Dcided February °N', 1943Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question :stipulation as to; election necessary.Unit Appropriate for CollectiveBargaining:all plant-protection employees atone plant of Company, excluding chiefs, captains, fire chiefs, fire marshals,sergeants, desk sergeants, relief sergeants, confidential clerks and investigators;agreement as to.Rathbone, Perry, KelleydiDrye,byMr. Donald L. Hastings,ofNew York City, for the Company.Mr. Joseph V. Gavin,of Evansville, Ind., for the Union.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon an amended petition duly filed by International Union; UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,Local Union No. 211, affiliated with the C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Chrysler Corporation atitsEvansvilleOrdnance Plant, herein called the Company,' theNational Labor Relations Board provided for an appropriate hearingupon due notice before Frank Al. Kleiler, Trial Examiner. Said hear-ing was held at Evansville, Indiana, on January 14, 1943. The Com-pany and the Union appeared, participated, and were, afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto -introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed..'A motion was granted to amend the petition and all the formal papers to designatethe Company as Chrysler Corporation,Evansville Ordnance Plant.47 N L.R B., No. 23.2609 CHRYSLER CORPORATION261Uponthe entire record*in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYChrysler Corporation, a Delaware corporation, has its principaloffice atHighland Park, Michigan. The Company has heretofore beenengaged in the manufacture of automobile parts andaccessories.During the 12 months preceding the date of this hearing, the Companyhas been engaged almost exclusively in the manufacture of war ma-terials for the United States Government.The Companyoperatesplants in Detroit, Hamtramck, Highland Park, Center Line, andMarysville, Michigan; Newcastle, Evansville, and Kokomo, Indiana;and Los Angeles, California.The Company also owns between 25and 30 subsidiaries in the United States.This proceeding is concernedwith the Evansville Ordnance Plant alone.Prior to February 1942, the Company manufactured approximately1,200,000 automobiles and trucks per year.The Company employsmore than 65,000 persons at its various plants.Fromsources outsidethe State in which each plant is located, the Company receives approxi-mately 45 percent by value of the raw material used at said plant. Theaggregate value of raw materials used by the Company exceeds $240,-000,000 per year.At its respective plants, the Company delivers sub-stantially all its products to the United States Government.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile,Aircraft&AgriculturalImplementWorkersofAmerica,Local Union No. 211, is a' labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.TIIE QUESTION CONCERNING]REPRESENTATIONThe parties stipulated at the hearing that a question concerning.representation has arisen in that the Union requested the Companyto recognize it as sole bargaining representative for the plant-protec-tion employees of the Company in the unit claimed as appropriate.The Company refused so to recognize the Union unless and until theUnion is duly certified as such by the Board.A statement of the Regional Director, introduced into, evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.2 -' i2 The Regional Director reported that the Union had submitted 124 application cards,of which 107 were dated October, November, and December, 1942, and the remainder un-dated ; that 111 cards,all of which appeared to bear genuine original signatures,bore thenames of persons on the Company's pay roll of December 1,1942, containing a total of192 names within the appropriate unit. 262DECISIONS OF NATIONAL LABOR RELATIONS B,OAR'DWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE 'UNITThe Union desires a bargaining unit composed of plant-protectionemployees of the Company's Evansville Ordnance Plant.The partiesagree, and we find, that chiefs, captains, fire chiefs, fire marshals,sergeants, desk sergeants, relief sergeants, confidential clerks andinvestigators should be excluded from this unit of non-supervisoryplant-protection employees.Employees in similar categories were ex-cluded from units of plant-protection employees found appropriate inthe prior representation proceedings involving other plants of theCompany.3In accordance with our previous decisions and the facts herein, wefind that all plant-protection employees of the Company at its Evans-ville Ordnance Plant, excluding chiefs, captains, fire chiefs, fire mar-shals, sergeants, desk sergeants, relief sergeants, confidential clerksand investigators, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were exrployed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collectivebargainingwith Chrysler Corpora-tion, Evansville Ordnance Plant, Evansville, Indiana, an election,bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the, date of this Direction of Election,under thedirection and,supervision of the Regional Director for the EleventhRegion, acting in this matter as agent for the National Labor Rela-3 Chrysler CorporationandLocal #114, InternationalUnion,United Automobile,AircraftAgricultural ImplementWorkersof America (UAW-CIO), 46 NL. R 8 411. CHRYSLER CORPORATION263tions Board, and subject to Article III, Section 10, of said Rules andRegulations,among all employees of the Company in the,unit foundappropriate in Section IV, above, who were employed during the- pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or'on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any, who have since quit or beendischarged for cause,to determine whether or not they desire to berepresented by International Union, United Automobile, Aircraft &Agricultural Implement Workers 'of America, Local Union No. 211,.affiliated with the C. I. 0., for the purposes of collective bargaining.,